a, I IE IEEE IIE IES OSS

Case 5:19-cv-01236-LEK-TWD Document1 Filed 10/03/19 Page 1 of 4

IN THE 7TH JUDICIAL DISTRICT OF NEW YORK, AUBURN

 

 

 

 

 

 

U.S. DISTRICT COURT - NLD. OF BLY.
BRENT ALLEN ELISENS FILED
OCT 03 2019
¥.
AL GESeK
John M Douuad fee - Syracuse

 

 

 

CAYUGA COUNTY MENTALHEALTH,  — s—s—‘is -

AUBURN COMMUNITY HOSPITAL, SNA: i230 LMAD| Tw)
DR MICHAEL PRATTS(PSYCHIATRIST/CCMH),

COLLEEN CURR(PRESCRIBER/CCMH),

FAITH EMERSON(CLINICAL DIR/CCMH),

DR AHMAD BILAL(ACH)

COMPLAINT

Brent Allen Elisens brings this lawsuit against the Defendants Cayuga County Mental Health, Auburn
Community Hospital, Dr Michael Pratts, Colleen Curr, Faith Emerson and Dr Ahmad Bilal. In support
of his allegations, Plaintiff states:

FACTS

1. That the Piaintiff/Patient is a resident of Cayuga County, NY.

2. That the Defendants provide mental health services to the citizens of Cayuga County and has its
principal place of business located in Auburn, NY.

3. That Cayuga County Mental Health operates at 146 North Street Auburn, NY and Auburn
Community Hospital Operates at 17 Lansing Auburn, NY

4, That all remaining defendants are medical providers providing medical services in New York
and at the time of the alleged medical malpractice were all employees/agents/servants of
Defendants Cayuga County Mental Health and Auburn Community Hospital and were acting
within the scope of that employment/agency/servant relationship when they failed to follow the
applicable standard of medical care during their treatment of the Plaintiff on or about August
2019 — September 2019 and resulted in psychological damage, emotional damage, loss of
wages and the same to Plaintiff’s family. In addition this could have cost many employment
opportunities were the diagnosis to remain.

5. The Plaintiff claims monetary damages against Defendants in an amount to be determined at
trial, plus costs, and for any further relief that this Honorable Court determines necessary and
appropriate.

6. That these medical mistakes occurred between August and September of 2019 in the State of
New York.
10.

11.

12.

13.

14,

15.

16.

17.

Case 5:19-cv-01236-LEK-TWD Document1 Filed 10/03/19 Page 2 of 4

That on or about Friday September 6, 2019 the Plaintiff attempted to file a grievance on Colleen
Curr who works at Cayuga County Mental Health for refusing to have a student leave the room
at Patient request.

The Plaintiff was instructed by Faith Emerson to return the following Monday September 9,
2019. The Plaintiff was calm, rational, and is requesting admission of audio recording ‘0’ into
evidence.

The Plaintiff returned to Cayuga County Menta! Health at 10:30AM September 9, 2019 and met
with Defendant Dr. Michael Pratts. Dr Pratts asked the Plaintiff about previous times he had
been admitted to inpatient. The Plaintiff responded detailing the 2010 admission to Red
Rock/Griffin in Norman, OK for threatening to find the sexual predators on the map and do
things to them. The Plaintiff left at 11:00am. Plaintiff requests admission of audio recording ‘1’
into evidence.

At 4:30PM the same day, 5 hours later there is a pick up order issued by Cayuga County Mental
Health for the Cayuga County Sheriff and a NYS Trooper pick up the Plaintiff for transport and
involuntary commitment to the psychiatric unit(BHU) at Auburn Community Hospital with the
diagnoses Schizophrenia and Delusional.

Dr Ahmad Bilal never came to evaluate the Plaintiff in the Emergency Room at Auburn
Community Hospital until the Social Worker called him repeatedly the following day. Plaintiff
requests admission of ER video for September 10, 2010 between 8am-1pm into evidence.

The Plaintiff brought his phone into the psychiatric unit at Auburn Community Hospital and-
recorded Dr Bilal several times. Dr Bilal made fun of the Plaintiff and his work, called him
delusional, laughed at him, mocked him calling him ‘Special Agent’ and said he would stay
there for weeks. The Plaintiff asks for privacy in session, not in the hallway outside someone
else’s room. Ahmad Bilal refuses and persists in questioning the Plaintiff. The Plaintiff is
requesting admission of audio recording ‘2’ into evidence.

The Plaintiff provided multiple forms of proof that not only was he in control of himself but
wasn’t having delusional, homicidal, or suicidal thoughts. These proofs were dismissed and
disregarded by Ahmad Bilal and Colleen Curr.

The Plaintiff requested a court hearing and one was never scheduled to the Plaintiffs knowledge
ag Ite was released the following Monday September 15, 2019 when a different doctor started
the week.

The Defendant Ahmad Bilal changed the Plaintiff’s medications by giving him Risperidone
known for treating Schizophrenia.

The Plaintiff received in the mail several insurance claim denials and appeals for even more
involuntary days in the psychiatric unit(BHU) of Auburn Community Hospital.

That as a direct and proximate result of the breach of the applicable standard of medical care by
the Defendants, the Plaintiff has suffered harm, These harms include: 1) suffered conscious pain
and suffering both in the past and, it is expected by his physicians, the future, 2) incurred
medical expenses in the past and will incur future medical expenses, 3) suffered mental and
emotional sorrow and anguish, 4) was required to undergo additional treatment and has
sustained other damages.

 
EEE
Case 5:19-cv-01236-LEK-TWD Document1 Filed 10/03/19 Page 3 of 4

18. That all of the injuries and damages sustained by the Plaintiff were the direct and proximate
result of the negligent actions and breaches of the applicable standards of medical care by all of
the Defendants without any act or omission on the part of the Plaintiff directly thereunto
contributing.

19. That the Plaintiff did not meet the criteria for involuntary commitment under New York State
Mental Health Hygiene Law section 9.27(a) or the criteria in O'CONNOR v.
DONALDSON(1975).

I: Negiigence — Medi alpracti

20. The Plaintiff re-alleges and incorporates by reference herein all of the allegations contained in
paragraphs 1-19 above.

21, That on or about August 2019 — September 15, 2019, Defendants breached the applicable
standard of medical care owed to the Plaintiff, which directly caused injury to the Plaintiff and was the
direct and proximate cause of ali of the Plaintiff’s injuries and damages.

WHEREFORE: The Plaintiff claims a video apology from the Defendants, loss of
position/employment, and monetary damages against Defendants Cayuga County Mental Health,
Auburn Community Hospital, Dr Michael Pratts, Colleen Curr, Faith Emerson and Dr Ahmad Bilal in
an amount to be determined at trial, plus costs, and for any further relief that this Honorable Court
deems necessary and appropriate.

COUNT II: d - Medical Malpractice

22. The Plaintiff re-alleges and incorporates by reference herein all of the allegations contained
in paragraphs 1-21 above and also aileges that his commitment was dual purpose at his expense,
meaning that the hospital receives money from the Plaintiff’s insurance company for his
involuntary stay and regarding a grievance, it would be the word of doctors with degrees against
the word of a delusional, schizophrenic person. Were it not for Mr Elisens having the wits and
wherewithall to record these individuals to protect himself, other people under their care who
are defenseless and don’t have the mental capacity to even understand what is happening around
them would continue to endure loss of freedom, trauma, and medication experimentation.

23. That Defendants deviated from the acceptable standard of medical care during the care and
treatment of the Plaintiff on or about August 2019 — September 15, 2019 and thereafter and that
this deviation was the direct and proximate cause of a physical injury to the Plaintiff and the
direct and proximate cause of all of the Plaintiff’s injuries and damages.

WHEREFORE: The Plaintiff claims a video apology from the Defendants, loss of
position/employment, and monetary damages against Defendants Cayuga County Mental Health,
Auburn Community Hospital, Dr Michael Pratts, Colleen Cur, Faith Emerson and Dr Ahmad Bilal in
an amount to be determined at trial, plus costs, and for any further relief that this Honorable Court
deems necessary and appropriate.
 

EE TL Oo Oa

et Case 5:19-cv-01236-LEK-TWD Document1 Filed 10/03/19 Page 4 of 4

Ti: VI 0

24. The Plaintiff re-alleges and incorporates by reference herein all of the allegations contained
in paragraphs 1-23 above.

25. That during all of the times alleged herein that the Plaintiff was receiving medical care and
treatment from Defendants, these defendants were employed by Cayuga County Mental Health
and Auburn Community Hospital and they were acting within the scope of that employment.
26. That Defendants are responsible for the breach of applicable medical care occasioned by
their employees, the defendants herein, which resulted in injury to the Plaintiff.

WHEREFORE: The Plaintiff claims a video apology from the Defendants, loss of
position/employment, and monetary damages against Defendants Cayuga County Mental Health,
Auburn Community Hospital, Dr Michael Pratts, Colleen Curr, Faith Emerson and Dr Ahmad Bilal in
an amount to be determined at trial, plus costs, and for any further relief that this Honorable Court
deems necessary and appropriate.

Respectfully submitted,
Brent Allen Elisens
sixiebe@aqmail.com
(405)268-7936
September 27, 2019
